UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE CASTOIRE,

                          Plaintiff,

                   -v.-
                                                     19 Civ. 7628 (KPF)
1535 UNDERCLIFF CORP.; 1535
                                                           ORDER
UNDERCLIFF LLC; RESIDENTIAL
MANAGEMENT (NY) INC.; and LABE
TWERSKI,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 10, 2020, the Court received notice from a mediator in the

Court-annexed mediation program that an agreement was reached between the

parties in this case on all issues. (Dkt. #13). Given that Plaintiff’s claims have

been brought pursuant to the Fair Labor Standards Act, any settlement

between the parties must be approved by the Court in accordance with Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Therefore, the

Court ORDERS the parties to submit a proposed settlement and a motion for

approval of the settlement pursuant to Cheeks no later than March 11, 2020.

      SO ORDERED.

Dated: February 11, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
